United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF THE
ASSISTANT SECRETARY FOR
ADMINISTRATION & MANAGEMENT,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1612
Issued: April 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 29, 2019 appellant, through counsel, filed a timely appeal from an April 1, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition on October 30, 2014 in the performance of duty, as alleged.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On November 3, 2014 appellant, then a 48-year-old human resources specialist, filed a
traumatic injury claim (Form CA-1) alleging that on October 30, 2014 he experienced stress and
anxiety due to a confrontation with his supervisor, S.C., which occurred in front of clients and
coworkers. He alleged that S.C. approached his cubicle while he was meeting with clients in a
hostile and aggressive manner with a loud tone of voice. Appellant claimed that S.C. was loud,
rude, and unprofessional, and she embarrassed and belittled him in front of his customers. On the
reverse side of the claim form, S.C. indicated that his injury was caused by willful misconduct as
appellant had not followed directives which were repeated to him five times. She alleged that
appellant refused to complete the work assignment each time in front of the client.
In a note dated November 6, 2014, Dr. Susan M. Fair, a licensed clinical psychologist,
diagnosed severe anxiety and panic. She found that appellant was totally disabled through
November 17, 2014. On November 13, 2014 Dr. Fair diagnosed panic attacks and intense acute
anxiety that occurred at work on November 3, 2014 during an interaction with his manager. She
completed a note on November 17, 2014 and indicated that the date of appellant’s initial panic
attack was October 30, 3014 rather than November 3, 2014.
Appellant provided witness statements describing the events of October 30, 2014. These
included e-mails dated October 30, 2014, from coworkers R.H. and A.T. He also provided e-mails
from Bureau of Labor Statistics (BLS) customers N.G. dated November 5, 2014 and S.P. dated
October 30, 2014.
In development letters dated December 18, 2014, OWCP requested additional information
from appellant and the employing establishment regarding the events of October 30, 2014 as well
as additional medical evidence from him. It allowed him 30 days to respond.
Appellant submitted a January 22, 2015 response to OWCP’s development letter and
indicated that he was providing services to BLS while their agency was assigned to him in the
absence of the regularly assigned specialist who was on extended leave at the time. He noted that
the meeting on October 30, 2014 was to address why N.G. and S.P.’s recruitment requests were
taking an enormous amount of time to be reviewed and posted. Appellant alleged that the
discussion was intended to address the priorities that he received from his supervisor. S.C.
confronted him in a loud and antagonizing manner regarding his work priorities. She asserted that
appellant had eight hours to complete his tasks and that he should be able to complete all of the
3

Docket No. 16-1779 (issued November 22, 2017).

2

tasks within eight hours. Appellant filed an Equal Employment Opportunity (EEO) complaint.
He noted that he was previously diagnosed with panic attacks in October 1999 and had utilized
prescribed medication for anxiety.
S.C. submitted a statement on February 2, 2015. She alleged that she had directed
appellant to have N.G.’s new hires on board by November 10, 2014. S.C. informed appellant that
he was at the employing establishment eight hours a day, and he needed to multitask his work
responsibilities. Appellant protested that he had other priorities that S.C. had assigned. S.C. noted
that appellant had received written counseling on October 30, 2014 regarding his performance and
conduct problems. She further noted that appellant’s work performance deficiencies had been
uncovered in July 2014 during an Office of Personnel Management (OPM) evaluation.
In an October 30, 2014 written counseling notice addressed to appellant, S.C. noted a
number of infractions throughout October 2014 in which he failed to follow directions, violated
prohibited personnel practices and engaged in unprofessional and disrespectful conduct, including
that he had not completed training within the assigned deadline, that he failed to timely complete
qualifications for a vacancy announcement, that he had not provided requested updates of this
work assignments, that he did not obtain the SF-75 for a new employee when requested, that he
did not respond to an applicant regarding an ineligibility determination, and that he responded to
a request to upload changes to employees hours by November 14, 2014 that S.C. “…was out of
touch with the Specialist workload.”
In a witness statement of even date, L.D. indicated that on that morning she was working
in the office and she heard raised voices in the HR office, one of which she recognized as
appellant’s. She telephoned S.C. and advised her that she may need to investigate. S.C. came to
her office and informed her of the discussion regarding appellant’s ability to complete N.G. and
S.P.’s task, that appellant alleged his priorities kept changing such that he could not complete the
new hires, and that she had instructed appellant to multitask. L.D. noted that on that same day,
S.C. provided appellant with written counseling regarding his failure to comply with deadlines and
directives from October 6 through 29, 2014.
By decision dated July 13, 2015, OWCP denied appellant’s traumatic injury claim finding
that he had not substantiated a compensable factor of employment. It found that the interaction
with S.C. on October 30, 2014 was within the scope of an administrative action and that appellant
had not established error or abuse on the part of S.C.
On July 19, 2015 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. In a letter dated September 2, 2015, he requested subpoenas for
S.P., N.G., R.H., and A.T. By decision dated December 28, 2015, OWCP’s hearing representative
denied appellant’s requests for subpoenas.
Appellant testified at the oral hearing on January 25, 2016. He noted that the October 30,
2014 meeting was impromptu and held at N.G.’s request. Appellant noted that the assigned
specialist for BLS was using approved leave and the agency was temporarily assigned to him by
S.C. He alleged that he had not received counseling prior to the October 30, 2014 incident and
had not received discipline based on the counseling letter. Appellant noted that S.C. left the agency
in 2015. He noted that if S.C. had apologized regarding the interaction, he might not have been as

3

upset. However, at the time of the incident on October 30, 2014 appellant was very nervous, and
his hands were sweating and numb. He was also experiencing stomach symptoms. Appellant
asserted that his emotional reaction was due to how S.C. was speaking to him.
At the oral hearing, appellant submitted additional witness statements regarding the events
of October 30, 2014.
In A.T.’s January 21, 2016 statement, she described overhearing appellant explain to his
customers, N.G. and S.P., the recruitment process, pending items that required his attention and
priorities, and why his work deliverables were being delayed. She described this meeting as
mutual and normal. A.T. indicated that while appellant was speaking with his customers, S.C.
interjected with an escalated voice and informed him that he was responsible for completing
required recruitment actions and directing him to multitask, noting that he worked eight hours a
day. She noted that appellant responded and attempted to explain himself, his duties and priorities
in a normal voice but S.C. kept interrupting and speaking over him. A.T. asserted that S.C. belittled
and insulted appellant and created a hostile and unprofessional work environment.
N.G., in a statement dated January 22, 2016, disagreed with S.C.’s account of the events
that transpired on October 30, 2014. She denied having a confrontation with appellant in which
they were yelling at each other. N.G. asserted that she and appellant were having a cordial business
conversation where he had explained that his priorities were changed by S.C., that he was doing
the best he could to ensure that he worked on her items when he had a chance, but that he had
requested that she prioritize all her requests. She further asserted that S.C. was solely responsible
for creating a hostile work environment and that she was abusive and unprofessional towards
appellant, belittling and demoralizing him in front of others, including telling him he should know
how to prioritize in the eight hours he was in the office. N.G. noted that the purpose of the
October 30, 2014 meeting was to provide appellant with the agency’s priorities as he had just taken
over for an assigned specialist who was on leave. She concluded by complimenting appellant’s
service to her agency and noting he had completed the onboarding tasks as he indicated he would.
In her January 23, 2016 witness statement, R.H. noted that she overheard appellant advise
his customers that he was unable to complete certain recruitment actions because of the
prioritization of his work by S.C. A few minutes into this conversation, R.H. observed S.C. walk
up, interrupt the conversation, and inform appellant that he was required to complete all
recruitment actions through multi-tasking and in accordance to prescribed deadlines. R.H. noted
that S.C. was loud and continued to repeat herself as appellant responded that he was unable to
complete the actions as required. She described S.C.’s conduct as loud, unprofessional and
demeaning. R.H. further noted that appellant had spoken with his customers, prior to S.C.’s
interjection, in a civilized manner and at a normal office volume. He later apologized to his
customers for S.C.’s behavior after she left the area.
Appellant also provided a copy of OPM’s evaluation during the week of July 14
through 23, 2014.
This document identified several applicants who lost employment
consideration, inaccurate qualification determinations, and a lack of quality control measures.
Appellant was not mentioned by name or otherwise identified as responsible.

4

By decision dated April 11, 2015, OWCP’s hearing representative found that appellant had
not established that S.C.’s response to him on October 30, 2014 rose to the level of error or abuse.
The hearing representative further concluded that subpoenas were not necessary and affirmed the
July 13, 2015 OWCP denial.
Appellant requested reconsideration on May 28, 2016. He completed an additional
statement and asserted that neither he nor N.G. yelled during the October 30, 2014 meeting.
Appellant alleged that S.C. had shifted his priorities and that he had received the October 30, 2014
letter of counseling on October 31, 2014. He also disputed that his work resulted in the issues
raised by OPM.
Appellant provided a May 6, 2016 statement from S.P. He reported that appellant did not
yell at N.G., but that his voice was “a bit elevated” due to frustration at his workload and the
prioritization of that workload. S.P. noted that appellant explained that recent poor service was
due to his manager’s directions to prioritize other work.
Appellant resubmitted his own statement and the January 21 through 23, 2016 statements
from A.T., R.H., and N.G., as well as reports from Dr. Fair.
By decision dated August 22, 2016, OWCP denied modification of its prior decisions
finding that appellant had not substantiated a compensable factor of employment. It further found
that he had not established error or abuse in an administrative function.
Appellant appealed this decision to the Board. By its November 22, 2017 decision,4 the
Board found that he had not established error or abuse by S.C. in carrying out her administrative
function as a supervisor, and therefore he had not established a compensable factor of employment
required to establish his emotional condition claim.
On November 20, 2018 appellant, through counsel, requested reconsideration. Counsel
contended that appellant had implicated his regular or specially assigned duties as causing or
contributing to his diagnosed emotional condition. He alleged that on October 14, 2014 appellant
was assigned additional work, BLS, which was the agency with the heaviest workload due to its
high turnover rate and high recruitment demands. Counsel asserted that the extra workload caused
appellant to be unable to complete his assignments on time, which contributed to appellant’s panic
attack and severe anxiety when S.C. confronted him on October 30, 2014. He asserted that
appellant’s anxiety over his ability to perform his work duties was a compensable factor of
employment. Counsel noted that the entire source of conflict between appellant and S.C. was
appellant’s inability, or perceived inability, to complete his work as assigned. He alleged that
appellant’s psychological condition was contributed to by overwork and appellant’s anxiety over
his ability to complete his work assignments on time.
Appellant provided a telephone list which provided his usual list of four agencies. He also
provided a partially legible spreadsheet indicating positions that he had filled or was required to
fill.

4

Id.

5

In a November 8, 2018 statement, appellant noted that on October 14, 2014 he was
assigned an additional agency, BLS, to his normal workload of four agencies, as a coworker who
was previously assigned to that agency was using leave. He alleged that BLS had the heaviest
workload due to a high turnover rate and high recruitment demands. Appellant asserted that he
had to complete the tasks that the previously assigned coworker had not completed, which included
several vacancy postings, reviewing applicants’ résumés, working with agencies on certificates of
eligibility, and certifying processing for 25 personnel actions to ensure work hours were changed.
His normal four agency work assignments had included six new vacancy postings, reviewing six
applicants’ résumés, working with the agencies on three certificates of eligibility, processing six
new hires, and three desk audits.
Appellant further described each of his job duties. He noted that developing vacancy
announcements required a job analysis identifying the required tasks and competencies, as well as
gathering the position description, OPM qualification standards, OPM classification standards, and
any prior job announcement and analysis. Appellant was then required to work with the agency
to develop a person as a subject matter expert (SME), to complete the position information,
accurately identify the tasks to perform the offered position and the competencies. After
completing this research, he drafted the vacancy announcement including the pay plan, series,
grade and salary of the position. Appellant was required to include recruitment incentives, if
available, and whether the position was open to federal employees or U.S. citizens. He was also
to include the duties of the position and the requirements of the position, regarding security
clearance, physical examination or drug testing, whether the position was full or part-time,
temporary or permanent, and identify any other key requirements for the position. Appellant also
listed the documents required and the steps necessary for the acceptance of the application.
Following the application process, appellant was required to review the selections made by
the agencies, certify and document the candidates, and ensure that the agency selected from the
eligible candidates in the highest quality category and that the preference eligible candidates are
selected. The next step required appellant to audit the selected candidates to ensure that they
complied with all legal and regulatory procedures. He noted that once the vacancy announcements
had closed, he was required to review the candidates’ qualification, the number of candidates that
applied, and review between 30 to 100 applications for veteran status, disability status, and verify
the applicants’ scores. Appellant then must determine the best qualified candidate based on the
responses to the vacancy announcement by reviewing resumes, documenting adjustments, and
reviewing specialized experience for the offered position. He forwarded his evaluations to the
SME to reach agreement and then forwarded the appropriate candidates for consideration. The
agency then notified appellant of its preferred candidate and appellant proceeded with the hiring
process.
With regard to new hires, appellant noted that he was required to enter information into the
agency system, review to ensure that the grade, step, and salary were correct, identify the Fair
Labor Standards Act (FLSA) code, service computation date for within-grade-increases,
retirement, reduction-in-force, and leave purposes. He noted that he was to ensure that the
organization structure was correct and verify the type of appointment, work schedule, tour of duty,
alternate work schedule eligibility, bargaining unit status, educational code, retirement coverage,
and probationary period commencement date. Appellant was required to process new hires’

6

federal taxes, state taxes, allowances, financial allotments, flexible accounts, health and life
insurance, thrift savings plan, and address information.
Appellant noted that he was responsible for desk audits when requested by one of his five
agencies. This included reviewing the position descriptions, making any revisions needed,
classifying the position by identifying major and minor duties, regular and recurring duties, to
select an occupational series, and the title of the position. Appellant must determine the grade
level of the position and the classification of the position description.
Appellant alleged that his supervisor placed many deadlines on his regular workload and
on the additional BLS duties not completed by his coworker. He alleged that BLS requested
priority to bring new employees on by November 2, 2014, his supervisor demanded that he
complete a classification project for another agency, and he was to bring new hires for a third
agency by November 2, 2014. Appellant was directed to upload and hard copy change in hours
for 80 BLS employees and asserted that this task was previously performed by assistants, but that
S.C. directed him to complete it. He informed her that he could not provide a projected date of
completion of the change in hours as it was not a priority, but S.C. gave him a deadline of by
November 14, 2014. Appellant alleged the demands and requirements imposed by his supervisor
to carry out the assigned duties of BLS and the requirement to ensure the new hires for BLS were
brought onboard by November 10, 2014 contributed to his panic attack and severe anxiety.
In a November 18, 2018 report, Dr. Fair opined that the incident of October 30, 2014 was
the clear precipitant of his panic attack. She further opined that the stressful nature of his work
and work schedule, and the daily demands to accomplish goals set by his managers were a
precipitant to both his diagnoses and aggravated his preexisting anxiety.
By decision dated April 1, 2019, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish an emotional condition in the performance of duty, the claimant must submit
the following: (1) factual evidence identifying employment factors or incidents alleged to have
caused or contributed to the condition; (2) medical evidence establishing a diagnosed emotional

5

D.I., Docket No. 19-0534 (issued November 7, 2019); T.G., Docket No. 19-0071 (issued May 28, 2019).

6

Id.

7

condition; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to the emotional condition.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,8 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage of FECA.9
When an employee experiences emotional stress in carrying out his or her employment duties and
the medical evidence establishes that the disability resulted from an emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course of
employment. This is true when the employee’s disability results from his or her emotional reaction
to a special assignment or other requirement imposed by the employing establishment or by the
nature of the work.10
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.11 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.12
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.13
OWCP’s procedures provide:
“An employee who claims to have had an emotional reaction to conditions of
employment must identify those conditions. The [claims examiner] must carefully
develop and analyze the identified employment incidents to determine whether or
not they in fact occurred and if they occurred whether they constitute factors of the
employment. When an incident or incidents are the alleged cause of disability, the
[claims examiner] must obtain from the claimant, agency personnel and others,
such as witnesses to the incident, a statement relating in detail exactly what was
[stated] and done. If any of the statements are vague or lacking detail, the

7

Id.; E.M., Docket No. 19-0156 (issued May 23, 2019).

8

28 ECAB 125 (1976).

9

M.R., Docket No. 18-0305 (issued October 18, 2018); Robert W. Johns, 51 ECAB 136 (1999).

10

Supra note 6.

11

T.L., Docket No. 18-0100 (issued June 20, 2019).

12

Id.

13

Supra note 6.

8

responsible person should be requested to submit a supplemental statement
clarifying the meaning or correcting the omission.”14
OWCP’s regulations provide that an employing establishment who has reason to disagree
with an aspect of the claimant’s allegation should submit a statement that specifically describes
the factual argument with which it disagrees and provide evidence or argument to support that
position.15 Its regulations further provide in certain types of claims, such as a stress claim, a
statement from the employing establishment is imperative to properly develop and adjudicate the
claim.16
ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary to consider the evidence appellant
submitted prior to the issuance of OWCP’s August 22, 2016 merit decision. The Board considered
that evidence in its November 22, 2017 decision and found that it was insufficient to establish a
compensable factor of employment. Findings made in prior Board decisions are res judicata
absent further review by OWCP under section 8128 of FECA.17
The Board notes that appellant has attributed his emotional condition in part to Cutler18
factors. Appellant has alleged that his workload increased on October 14, 2014 as a coworker was
on leave and he was assigned an additional agency, BLS, which appellant contended was the most
labor intensive. The Board has held that overwork, when substantiated by sufficient factual
information to corroborate a claimant’s account of events, may be a compensable factor of
employment.19 Appellant further alleged inability to do his work due to changes in deadlines or
timeframes. Pursuant to Cutler20 these allegations could constitute compensable employment
factors if appellant establishes that his regular job duties or a special assignment caused an
emotional condition.21
In support of his claim, appellant provided documents indicating his normally assigned
four agencies. He listed his assigned tasks for these four agencies including six new vacancy

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.17(j) (July 1997);
G.K., Docket No. 20-0508 (issued December 11, 2020); S.L., Docket No. 17-1780 (issued March 14, 2018).
15

20 C.F.R. § 10.117(a); G.K., id.; D.L., Docket No. 15-0547 (issued May 2, 2016).

16

Supra note 14 at Chapter 2.800.7(a)(2) (June 2011).

17

T.B., Docket No. 19-0029 (issued June 21, 2019); Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

18

Supra note 8.

19

G.G., Docket No. 18-0432 (issued February 12, 2019).

20

Supra note 8.

21

Bobbie D. Daly, 53 ECAB 691 (2002); T.M., Docket No. 15-1774 (issued January 20, 2016).

9

postings, reviewing six applicants’ résumés, working with the agencies on three certificates of
eligibility, processing six new hires, and three desk audits.
Appellant then indicated that along with these regularly assigned tasks, with the addition
of BLS, he was required to complete several more vacancy postings, review of applicants’
résumés, work with BLS on certificates of eligibility, and certifying processing for 25 personnel
actions to ensure work hours were changed.
Appellant also provided a detailed description of steps required to complete each of his
assigned duties. He noted that developing vacancy announcements required a job analysis, an
agency SME, and a comprehensive draft of the duties and employment aspects of the position.
Appellant explained that, following the application process, he must review the selections made
by the agencies and audit the selected candidates. This required him to review between 30 and
100 applications and then determine the best qualified candidate. With regard to new hires,
appellant noted that he was required to enter information into the agency system, identify the FLSA
service computation date, ensure that the organization structure was correct and verify the type of
appointment. Appellant was also required to process benefits for the new hires. He was further
responsible for desk audits which included reviewing the position descriptions, making any
revisions needed, selecting an occupational series, and the title, grade, and classification of the
position.
OWCP received a copy of the October 30, 2014 written counseling which indicated that he
had not timely completed his assignments as he failed to meet deadlines for training and a vacancy
announcement. It further found that he had not obtained an SF-75 for a new employee and that he
did not respond regarding an ineligibility determination. Appellant also provided a January 21,
2016 statement from A.T. that described overhearing appellant explaining the pending items that
required his attention and his priorities. A.T. noted that he also explained why his work
deliverables were being delayed and his multiple priorities. She overheard S.C. directing him to
multitask. N.G., in her January 22, 2016 witness statement, reported overhearing S.C. inform
appellant that he was in the office for eight hours and that he should know how to prioritize.
In this case, further findings by OWCP are needed.22 Although it is a claimant’s burden of
proof to establish his claim, OWCP is not a disinterested arbiter, but, rather, shares responsibility
in the development of the evidence, particularly when such evidence is of the character normally
obtained from the employing establishment.23 It shares responsibility to see that justice is done.24
In a case where OWCP “proceeds to develop the evidence and to procure evidence, it must do so
in a fair and impartial manner.”25

22

N.S., Docket No. 16-0914 (issued April 10, 2018).

23

T.B., Docket No. 19-0323 (issued August 23, 2019).

24

M.T., Docket No. 19-0373 (issued August 22, 2019).

25

E.S., Docket No. 18-1493 (issued March 6, 2019).

10

On remand OWCP should obtain a signed detailed statement and relevant evidence and/or
argument regarding appellant’s allegations from the employing establishment.26 In particular,
OWCP should obtain his specific work records for the period he claimed that he was overworked
beginning on October 14, 2014 including which days he was at work, which days he was on leave,
and the number of hours that he worked. The employing establishment should also furnish
information regarding when the coworker who previously covered BLS went on leave, the extra
workload assigned to appellant, and how this affected him and his day-to-day work between
October 14 and 30, 2014, including regular and additional deadlines. The employing
establishment should compare appellant’s specific work assignments and entire workload after the
addition of BLS with that of his coworkers including the specific type and number of tasks that he,
and for comparison, his coworkers, were required to complete within the time period from
October 14 and November 10, 2014. The employing establishment should clarify the number of
deadlines or timelines that were changed and any varying level of multitasking required by
appellant and his coworkers in order to complete their respective assigned duties. After this and
such other further development as it deems necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

26
R.V., Docket No. 18-0268 (issued October 17, 2018); G.K., Docket No. 20-0508 (issued December 11, 2020);
D.I., Docket No. 19-0534 (issued November 7, 2019).

11

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further proceedings consistent with
this decision of the Board.
Issued: April 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

